Citation Nr: 1244363	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  99-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for herniated disc, L5-S1 with lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased, 40 percent rating for the Veteran's herniated disc, L5-S1 with lumbosacral strain (hereinafter low back disability).  

The issue on appeal was last before the Board in March 2011 when it was remanded for additional evidentiary development.  Also before the Board in March 2011 was a claim of entitlement to service connection for bilateral metatarsalgia to include as secondary to the service-connected back disability.  In June 2012, the RO granted service connection for bilateral osteoarthritis of the feet.  This represents a complete grant of the service connection claims for the metatarsalgia.  The issues are no longer on appeal.  


FINDING OF FACT

The Veteran's herniated disc, L5-S1 with lumbosacral strain, has been manifested by pain and limitation of motion of the lumbar spine but has not been productive of favorable or unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for herniated disc, L5-S1 with lumbosacral strain, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, March 2006 and May 2008 VCAA letters provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case has last been readjudicated in May 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post service treatment records, VA examination reports, and the Veteran's lay statements.  Most recently, VA requested the Veteran to provide releases to obtain private medical treatment records.  The Veteran failed to reply to this letter.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support her claim.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for lumbosacral strain was established by a 1993 rating decision.  In August 2000, the Veteran submitted a claim for an increased rating for her service-connected back disability.  In March 2002, the RO granted an increased rating to 40 percent for herniated disc L5-S1 with lumbosacral strain effective from August 2000 under Diagnostic Code 5292.  The Veteran has disagreed with the disability evaluation assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

The Veteran contends that she is entitled to a disability rating in excess of 40 percent for her service-connected low back disability.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003. 

Because the Veteran filed the current claim for an increased rating for her low back disability in August 2000, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether an increased rating is warranted for that disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. 

Under former Diagnostic Code 5292, in effect prior to September 26, 2003, a 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a, (2002).  Under former Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain a 40 percent rating required that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.  A 40 percent rating was the maximum evaluation assignable under these Diagnostic Codes. 

Under former Diagnostic Code 5293 (in effect prior to September 23, 2002), a 40 percent evaluation was assigned for severe intervertebral disc syndrome, with recurring attacks and with intermittent relief.  A 60 percent evaluation was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  Id. 

Under the revised criteria, effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.  

Additionally, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  

Under Diagnostic Code 5293 (effective September 23, 2002) and Diagnostic Code 5243 (effective September 26, 2003), a 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, in August 2000 VA treatment notes, the Veteran complained of low back pain which radiated into the back of both legs.  She also reported occasional tingling and numbness in both legs.  Neurological examination was intact.  Motor strength was 5-/5 in the lower extremities and was limited by pain in the low back.  Sensation was intact.  Tenderness was present in the spine.  The assessment was degenerative joint disease of the lumbar spine with sciatica with arthritis.  An August 2000 VA private MRI examination of the lumbar spine was interpreted as revealing a small central L5-S1 herniated nucleus pulposus.  This was not causing any significant displacement of the adjacent thecal sac or nerve root.  There was slight bulging of L3-4 and L4-5 discs.  

In July 2001, the Veteran reported a history of back, knee and foot pain.  On presentation to the neurology clinic the prior year, the Veteran had signs and symptoms consistent with sciatica, arthritis and Morton's neuroma.  The Veteran reported pain in the lower back which radiated down both legs to her toes.  Motor strength was 5-/5 in the lower extremities limited by pain in the low back.  Sensation was intact.  Tenderness was present in the spine.  The assessment was multiple musculoskeletal problems including degenerative joint disease with disc herniation in the cervical and lumbar spine and resultant bilateral sciatica.  An addendum to this record reveals a neurologist examined the Veteran.  The Veteran reported a history of back pain as well as pain in both legs shooting along the lateral side of the thigh.  Physical examination revealed the deep tendon reflexes were symmetrical and normal.  There was no loss of sensation, or weakness.  Motor strength was 5/5 in the arms and legs.  Sensation was normal.  The assessment was low back pain likely secondary to degenerative joint disease.  The clinician notes that the Veteran's history suggests radiculopathy however there is no clear clinical evidence of such.  

At the time of an August 2001 VA joints examination, the Veteran reported pain in the hands, feet, knees and back which is present all the time.  An X-ray was referenced as showing minimal levoscoliosis of the lumbar spine.  The diagnoses were scoliosis and status post injuries to the hand, knees, feet and back.  

In April 2002, a private physician reported he had evaluated the Veteran for chronic low back pain and joint pain.  An MRI was referenced as revealing degenerative disc disease and arthritis of the lumbar spine.  Physical examination revealed several tender points about the lumbar area.  Decreased lumbar flexion was also observed.  The impression was degenerative osteoarthritis of the cervical and lumbar spine with widespread muscle pain, muscle spasm and fibromyalgia syndrome.  

In May 2002, a private physician wrote that the Veteran had degenerative arthritis of the lumbar spine.  She also had fibromyalgia.  Physical examination revealed muscle spasm of the lumbar paraspinals muscles.  The range of motion of the lumbar spine was flexion to 20 degrees and extension to 10 degrees.  

In June 2002, it was noted that diffuse pain was present in the thoracic and lumbar spine.  The Veteran reported radiation of pain along the posterior aspect of the legs.  The assessments were traumatic arthritis, degenerative joint disease and degenerative disc disease.   

In July 2002, a private physician reported the Veteran sought treatment for chronic pain related to her knees, back and fibromyalgia.  The Veteran also reported sciatic pain.  She got some relief from medication.  She reported an exacerbation of low back pain in January 2002.  Physical examination revealed multiple tender points.  There was normal muscle strength, bulk and tone.  No focal deficits were reported.  Reflexes were present and normal.  The assessments were fibromyalgia and service-connected arthritis of the knees.  

In September 2002, a private neurologist wrote that he had been treating the Veteran for a couple of years.  The Veteran had severe difficulties with her upper and lower back for a few years and had developed degenerative joint disease in the back.  He stated the back condition is pronounced with persistent symptoms compatible with sciatic neuropathy of the upper extremities giving her numbness and tingling down to the feet.  The Veteran often had little intermittent relief from pain.  No physical examination findings were reported at that time, however.  

In October 2002 VA treatment reports, the Veteran complained of constant pain.  Her main complaints at that time were related to costochondritis.  Physical examination revealed trigger points in the para spinal muscle groups.  Range of motion was full.  The assessment was fibromyalgia and traumatic arthritis.  In November 2002, a VA physician determined that the range of motion of the joints was within normal limits.  

In July 2003, the Veteran sought treatment at an emergency room for diffuse pain including diffuse pain in her back.  Physical examination revealed muscle spasm and tenderness.  Motor examination was normal and sensory examination was normal.  The diagnosis was fibromyalgia.  

In October 2003, the Veteran complained that her back was killing her.  She reported chronic pain in the upper and lower back.  The pertinent assessments were low back pain, degenerative joint disease and fibromyalgia.  

A VA examination of the Veteran's spine was conducted in June 2005.  The Veteran reported chronic low back pain and pain radiating into the bilateral lower extremities.  Back pain was reported as being a constant burning sharp pain on average of 10 out of 10 in intensity.  She reported subjective weakness in the lower extremities.  She complained of numbness and tingling over the bilateral calf and top of the foot and toes.  She reported frequent urinary leakage earlier in the year.  Bowel function was intact.  Back pain was reportedly aggravated by physical activities.  She had been out of work since March 2005 due to her right tibia plateau fracture.  She alleged she missed work from January 2004 to April 2004 due to severe back pain.  She did not report any additional limitation during flare-ups.  An October 2003 X-ray was referenced as revealing minimal spondylolisthesis of 
L4-L5.  There was no evidence of significant degenerative disease or fracture.  Physical examination revealed decreased lumbar lordosis.  Range of motion was forward flexion from 0 to 10 degrees with pain present throughout the range of motion.  Extension was from 0 to 5 degrees, lateral bending was from 0 to 5 degrees bilaterally, and lateral rotation was from 0 to 5 degrees bilaterally.  Pain was reportedly present throughout the range of motion.  Muscle spasm was present over the lumbar paraspinals muscles.  Motor strength was 3/5 bilaterally.  Sensation was impaired to light touch in the right neck and foot.  Absent bilateral ankle reflexes were noted as well as 1+ left knee reflexes.  The Veteran complained of increased low back pain so severe that she was barely moving her low back.  The pertinent impressions from the examination were lumbar disc herniation and lumbar radiculopathy.  

In November 2006, it was noted the Veteran had chronic back pain with radiculopathy.  She denied any change in bowel or bladder habits.  A November 2006 X-ray of the spine was interpreted as revealing moderate disc space narrowing at L5-S1 and straightening of lumbar lordosis which was consistent with spasm.  

On VA examination in June 2007, the Veteran complained of pain, numbness and tingling which went into both lower extremities.  Pain was sharp with radiation.  She reported five to six flares per month.  Precipitating factors were climbing stairs and bending.  Additional limitation of motion was 75 percent.  The Veteran did not have any bladder complaints.  The Veteran could only walk limited distances but was independent in all activities of daily living.  She complained of occasional numbness in the legs.  Physical examination of the thoracolumbar spine revealed the range of motion was forward flexion from 0 to 90 degrees; extension from 0 to 25 degrees; left lateral flexion from 0 to 30 degrees; right lateral flexion from 0 to 30 degrees; and lateral rotation was from 0 to 20 degrees bilaterally.  The pain started at the end of the range of motion.  Repeated testing produced increased pain, stiffness, mild weakness and fatigue.  Spasm, weakness and tenderness were present.  The muscle spasm or guarding was not severe enough to result in abnormal gait.  There were no postural abnormalities or fixed deformities.  Sensory perception was intact in both lower extremities, motor strength was 5/5 and deep tendon reflexes were +2 bilaterally.  There were no vertebral fractures.  The pertinent diagnoses were low back pain syndrome and mild levoscoliosis of the lumbosacral spine.  

In a January 2009 VA treatment report, the Veteran denied changes in bowel or bladder habits.  Nerve conduction studies were referenced as being hyper responsive which could be due to lumbar radiculopathy.  The pertinent diagnosis was low back pain.  

In January 2009, a private physician opined that the Veteran was unemployable as a result of ongoing orthopedic problems.  The only disabilities noted in the letter were problems with the knees.  

A June 2009 VA examination included the annotation that the Veteran's reported heel/foot pain and stiffness were at least as likely as not due to or caused by low back disability/radiculopathy.  

In October 2009, it was noted the Veteran was at risk for weight related complications to include degenerative joint disease.  She reported continuous back pain.  In another October 2009 entry, the Veteran informed a clinician she was having problems, in part, with new onset back pain.  There was no change in bowel or bladder habits.  

At the time of a VA orthopedic examination which was conducted in January 2011, the Veteran reported daily back pain with pain shooting down both legs.  She did not report any weakness or bowel or bladder changes.  There were no incapacitating episodes or flare-ups.  The pain interfered with her daily activity and limited her ability to bend, sit or stand for any extended period of time.  She had not worked in many years.  Physical examination revealed a loss of lumbar lordosis.  There was no atrophy and no muscle spasms.  No scoliosis was present.  The range of motion was forward flexion to 60 degrees; extension to 20 degrees; side bending to 20 degrees on the right and 15 degrees on the left; rotation to the right of 10 degrees and rotation to the left of 15 degrees.  Subjectively, the Veteran complained of pain on all range of motion.  There were no objective signs of pain with range of motion.  There was no additional limitation of joint function due to pain, fatigue or lack of endurance after repetitive range of motion testing.  The pertinent diagnosis was status post lumbar spine surgery and lumbar radiculopathy.  The examiner found the Veteran was independent in activities of daily living.  She was able to walk, sit and stand but not for long periods of time.  The examiner opined the Veteran should be able to perform part time sedentary type desk work with an ability to take breaks.  

A VA peripheral nerves examination was conducted in April 2011.  The Veteran gave a history of lower back pain with radiation to both lower extremities as well as intermittent numbness and tingling of both lower extremities.  A MRI was referenced as revealing broad based disc bulge at L5-S1 and central spinal stenosis and retrolisthesis of L4-L5 and neural foraminal stenosis.  Back surgery was performed in April 2010 and the lower back pain had improved since then.  The back pain was still recurrent from time to time and was moderately severe to severe at times.  Radiation to both lower extremities with numbness and tingling still persisted but was not to the extent it once was.  Physical examination of the back revealed no spasms.  Some tenderness on the right side was present.  The range of motion was decreased.  Motor strength was 4/5 on the right lower extremity proximal iliopsoas, 3/5 on the right leg tibialis anterior, posterior and gastroc.  Right ankle jerk was absent.  Left ankle jerk was 1+.  Sensory was decreased to light touch and pin prick in the right and left.   The diagnoses were bilateral lumbar radiculopathy, chronic low back pain; status post lumbar laminectomy and disckectomy and L4-L5 spinal stenosis.  The examiner found that the back pain was moderately severe and recurrent from time to time.  There was a mild to moderate degree of bilateral lumbar radiculopathy.    

A VA spine examination was also conducted in April 2011.  The Veteran reported continuous back pain which also shot down both legs.  She reported numbness in both legs also.  There were no incapacitating episodes or flare-ups.  Physical examination revealed a loss of lumbar lordosis.  There was no atrophy but muscle spasms were present.  No scoliosis was observed.  The range of motion was forward flexion to 50 degrees; extension to 20 degrees; side bending to the right of 20 degrees and side bending on the left of 15 degrees; and rotation to the right of 10 degrees and rotation to the left of 15 degrees.  The Veteran complained of pain on all the range of motion but there were no objective signs of pain.  There was no additional limitation of joint function due to pain, fatigue or weakness after repetitive motion testing.  The assessment was status post lumbar laminectomy surgery, status post lumbar laminectomy syndrome and lumbar radiculopathy.  The examiner specifically noted that there was no objective evidence of radiculopathy to either leg, just subjective complaints.  There were no incapacitating episodes or flare-ups.  The examiner noted the Veteran reported subjectively that she was in constant pain but there were no objective findings of radiculopathy or pain with range of motion, just subjective complaints.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  

Initially, the Board notes that a June 2012 rating decision awarded separate compensable ratings for lumbar radiculopathy of the right lower extremity and left lower extremity.  The Veteran has not appealed the evaluations assigned or the effective dates of the awards.  Thus, as symptomatology associated with the radiculopathy is already contemplated by a separate rating, it is not for consideration in evaluating the impairment caused by the Veteran's herniated disc L5-S1 with lumbosacral strain.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

As set out above, the criteria for evaluating diseases or injuries of the spine under 38 C.F.R. § 4.71a were amended during the course of this appeal on September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, under both the former criteria and the current criteria, when evaluating based on limitation of motion, the Veteran could only receive a rating in excess of 40 percent for unfavorable ankylosis of the lumbar/thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) and 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003). 

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion has been present during the entire appeal period.  The Veteran also has not alleged that her spine is ankylosed.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbosacral spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation based on limitation of motion, inasmuch as there is no clinical evaluation of ankylosis. 

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine, it is not necessary to consider the functional loss due to pain and weakness on motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

Prior to the change in the rating criteria effective September 23, 2002, the medical evidence of record does not support a finding that the service-connected low back disability was productive of intervertebral disc syndrome symptomatology sufficient to warrant an evaluation in excess of 40 percent under Diagnostic Code 5293 (2002).  While there were some references in the medical evidence to sciatic neuropathy in July 2001, July 2002 and in September 2002, objective findings of such, to include to a level where intervertebral disc syndrome could be considered pronounced, were not shown.  In this regard, in July 2001 the clinician notes that the Veteran's history suggests radiculopathy but that there was no clear clinical evidence of such.  

The Board acknowledges that a September 2002 letter from the private neurologist specifically utilized the language contained in the 60 percent rating criteria under Diagnostic Code 5293.  However, this letter contained no physical examination findings to support the statement and mentioned the Veteran had sciatic neuropathy of the upper extremities rather than of the lower extremities (where the sciatic nerve is actually located).  Thus, the Board finds this evidence warrants little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Indeed, VA treatment records in October 2002 and November 2002 noted the Veteran had full range of motion, and the October 2002 report noted her main complaints of pain were associated with fibromyalgia.  

Upon consideration of the record, the Board finds the preponderance of the evidence demonstrates that the Veteran did not have sufficient intervertebral disc syndrome symptomatology to warrant an evaluation in excess of 40 percent pursuant to Diagnostic Code 5293 as in effect prior to September 2002.  

Under the current criteria, a higher rating could also be awarded with the requisite amount of incapacitating episodes caused by intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003) and 5243 (2012).  To warrant a higher, 60 percent rating, the evidence would have to show incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012); 5293 (2003).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  Significantly, the medical record is devoid of any evidence that the Veteran has been prescribed bed rest by a physician to treat her back disorder.  Additionally, while the Veteran reported flares of back pain she has specifically denied incapacitating episodes.  Based on the above, the Board finds the preponderance of the evidence of record demonstrates that the service-connected low back disability is not productive of any incapacitating episodes.  

The Board also notes that the Veteran reported on the June 2005 VA examination frequent urinary leakage occurring earlier in the year.  Significantly, other than the single reference, the Veteran has consistently reported that she did not experience any bowel or bladder impairment.  There is no indication that she suffers from bladder problems as a result of her service connected low back disability.  The Board finds the preponderance of the evidence of record demonstrates that the service-connected low back disability is not manifested by any separate impairment of the bowels or bladder.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from her lumbar spine disability, and provide for additional symptoms than currently shown by the evidence.  Indeed, she is in receipt of separate ratings for foot disabilities and radiculopathy of the lower extremities as a result of her low back disability.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the record indicates the Veteran is unemployed.  However, a claim for a total disability rating based on individual unemployability (TDIU) was adjudicated during the course of this appeal and denied by the RO in an August 2006 decision.  The Veteran appealed the decision, a statement of the case was issued in April 2007, and the Veteran filed a timely substantive appeal.  However, following issuance of a November 2008 supplemental statement of the case, the Veteran submitted a statement in January 2009 specifically withdrawing her claim for individual unemployability.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a disability rating in excess of 40 percent for herniated disc, L5-S1 with lumbosacral strain is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


